Citation Nr: 1540658	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-01 468 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from September 1962 to September 1965, with service in the Republic of Vietnam.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claim for an initial compensable rating for erectile dysfunction.  The Veteran appealed the denial of the claim in this decision and the matter is now before the Board.  

This case was previously before the Board in June 2014 and March 2015.  The Board most recently remanded the issue of entitlement to an initial compensable rating for erectile dysfunction for additional evidentiary development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its June 2014 and March 2015 remand orders and that it may therefore proceed with a determination of the issue of entitlement to an initial compensable rating for erectile dysfunction.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that after the RO granted service connection for peripheral neuropathy of the bilateral lower extremities in a November 2014 rating decision, the Veteran filed a timely Notice of Disagreement (NOD) to the assigned rating.  In March 2015, the Board remanded the issues of entitlements to disability ratings higher than 10 percent for peripheral neuropathy for bilateral lower extremities for additional procedural development, specifically the issuance of a Statement of the Case (SOC) under Manlincon v. West, 12 Vet. App. 238 (1999).  While on remand, the Veteran was granted evaluations in excess of 10 percent for peripheral neuropathy for bilateral lower extremities in an August 2015 rating decision; however, a SOC has not yet been issued for these claims even though a NOD is of record.  The Board is cognizant of the requirements of Manlincon v. West, 12 Vet. App. 238 (1999); however, it notes that the Agency of Original Jurisdiction (AOJ) is diligently developing and adjudicating the evidence in these claims, including May 2015 correspondence directing VA to issue an SOC and proper notice to the Veteran for these claims.  Thus, the Board shall not address the increased rating claims for peripheral neuropathy of the right and left lower extremities in the remainder of the decision below.



FINDING OF FACT

Throughout the entire rating period, erectile dysfunction has been unproductive of deformity of the penis.


CONCLUSION OF LAW

The criteria for a separate compensable rating for erectile dysfunction have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code (DC) 7522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from September 2006, a year prior to the date he filed an increased rating claim for his erectile dysfunction.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Service connection for erectile dysfunction has been granted and an initial noncompensable evaluation has been assigned, effective October 4, 2005.  Erectile dysfunction was granted service connection as secondary to the Veteran's diabetes mellitus, type II disability, and it has been rated pursuant to 38 C.F.R. § 4.115b, DC 7522.  Under DC 7522 deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350 (2015).  38 C.F.R. § 4.115b.  However, in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

The Board finds that the Veteran's erectile dysfunction has not been compensably disabling at any time during the period on appeal.  In particular, although several VA and private treatment records relay the presence and symptoms of erectile dysfunction, the evidence of record does not show that he had a deformity of the penis at any time during the rating period on appeal.  Likewise, the Veteran only endorsed the presence of erectile dysfunction, but not a deformity of the penis in the September 2007 claim for an increased evaluation and the December 2008 notice of disagreement.  

VA treatment records, including a May 2012 mental health note and a February 2015 clinical pharmacist consult, show the presence of erectile dysfunction, but no presence of a penile deformity.  Furthermore, several private treatment records, including an April 2009 private office consult, show that he was positive for erectile dysfunction, but no penile deformity or abnormality was noted.  

Moreover, the presence of erectile dysfunction was noted in several VA examinations for other disabilities, but no additional symptoms of a deformity of the penis were mentioned.  Specifically, in a January 2008 VA examination for diabetes mellitus, type II, he was noted as being on oral medication, whose effectiveness enabled penetrative sex during all or almost all of the time.  Likewise, another VA examination for diabetes mellitus, type II in October 2009 noted that he has had erectile dysfunction for several years, and that he previously had results with Viagra, but that he could not take this medication any longer due to his heart disease.  These same comments were reported in a July 2014 VA examination for the Veteran's diabetic sensory-motor peripheral neuropathy symptoms. 

Following the Board's remand directives in March 2015, the Veteran was afforded a VA examination in May 2015 for his male reproductive system conditions, during which the examiner performed an in-person examination, reviewed his records, and took down his history and self-reported symptoms.  The examiner diagnosed him with erectile dysfunction and noted that he takes continuous medication for this disability, namely, Viagra.  The examiner also noted that he never had an orchiectomy and that he does not have renal dysfunction due to this condition.  However, he did have voiding dysfunction, which caused hesitancy and increased urinary frequency.  The voiding dysfunction symptoms were caused by benign prostatic hypertrophy and diabetes mellitus.  

Upon physical examination, his penis, testes, and epididymis were noted as being normal, and his prostate was not examined as such an examination was not relevant to his erectile dysfunction condition.  The examiner specifically noted that the Veteran did not have a penile deformity, and that his anatomy was normal.

The aforementioned evidence clearly shows that the Veteran has had erectile dysfunction during the entire time on appeal.  However, the criteria of DC 7522 specifically call for a 20 percent rating only where loss of erectile power and deformity of the penis are both present.  Where, as here, multiple requirements are cited for a specified rating, and these are joined with the conjunctive "and", the Board concludes that all such requirements must be met in order for the specified rating to be granted. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Dorland's Illustrated Medical Dictionary defines deformity as "distortion of any part or general disfigurement of the body; malformation." Dorland's Illustrated Medical Dictionary, 30th Ed. 481 (2003).  The definition makes no mention of the function of the part in question, but only with its appearance.  Furthermore, interpreting "deformity" as used at Diagnostic Code 7522 to include loss of function would have the absurd result of having a diagnostic code that allowed for a rating for loss of function with loss of erectile power.  In short, such a definition would render part of the Diagnostic Code superfluous.  See Merriam-Webster's Collegiate Dictionary 507 (11th ed. 2003)(defining function as the action for which a person or thing is specially fitted or used or for which a thing exists: purpose) with 973 (defining power as ability to act of produce an effect).  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result." Zang v. Brown, 8 Vet. App. 246, 252-53 (1995); Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000)(explaining that canons of construction require giving effect to the clear language of a statute and avoid rendering any portions meaningless or superfluous.).  As the Veteran does not have a penis deformity, entitlement to a compensable rating cannot be awarded.  

The Board further notes that the Veteran is receiving special monthly compensation under 38 C.F.R. § 3.350(a) (2015), pursuant to 38 U.S.C.A. § 1115(k) (West 2014), for the loss of use of a creative organ since October 4, 2005.  Thus, interpreting "deformity" to include loss of function would result in the Veteran being in receipt of both special monthly compensation under 38 C.F.R. § 3.350 and schedular compensation under that Code for the same symptom, loss of erectile power.  Such an award would be an obvious violation of 38 C.F.R. § 4.414.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's genitourinary symptoms.  While he has symptoms of voiding dysfunction, these symptoms have not been associated with a bladder disorder, urethral stricture or fistula, removal of half or more of the penis or of penile glands, or removal or atrophy of the testis.  In fact, the May 2015 VA examiner determined that his voiding dysfunction symptoms were caused by his diabetes mellitus and benign prostatic hypertrophy, and that his penis and testis were normal.  Thus, the other diagnostic codes related to the genitourinary system are inapplicable to the Veteran's disability picture.  See 38 C.F.R. § 4.115, DC 7515, 7516, 7517, 7518, 7519, 7520, 7521, 7523, 7524 (2015).   

Accordingly, the Board concludes that the Veteran's erectile dysfunction has not been compensably disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and his increased rating claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's erectile dysfunction.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the disability level and symptomatology.  The criteria rate his erectile dysfunction disability on the basis of the loss of erectile capacity.  The criteria also consider the presence or absence of a penile deformity.  Thus, the demonstrated manifestations - namely the loss of erectile capacity without a penile deformity - are contemplated by the provisions of the rating schedule.  Furthermore, while the May 2015 VA examiner noted symptoms of voiding dysfunction, these symptoms have not been attributed to erectile dysfunction.  

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his erectile dysfunction disability, and referral for consideration of an extra-schedular evaluation is not warranted.  

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The Board notes that the Veteran was granted a TDIU from June 5, 2009 to June 10, 2009 and since August 1, 2009 due to his various service-connected disabilities; thus, Rice is inapplicable during these times as the TDIU claim was specifically adjudicated by the RO.  Prior to these dates, the Veteran has not contended, and the record as a whole does not indicate that the Veteran is unable to maintain substantial employment due solely to his service-connected erectile dysfunction disability, which has been rated as noncompensably disabling during the entire appeal period.  In fact, the May 2015 VA examiner commented that his erectile dysfunction did not impact his ability to work.  Thus, the Board finds that consideration for a TDIU is not warranted prior to August 1, 2009.

Moreover, the Board acknowledges that the Veteran is also service-connected for additional disabilities, including coronary artery disease status-post bypass surgery, posttraumatic stress disorder (PTSD), diabetes mellitus, type II, peripheral vascular disease and neuropathy of the extremities, and scars associated with coronary artery disease status-post bypass surgery.  Moreover, the record indicates that he receives several special monthly compensation benefits from VA.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in December 2007, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
 
VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, and records of VA and private treatment.

The duty to assist was further satisfied by a VA examination in May 2015, during which an examiner conducted a physical examination of the Veteran, reviewed the pertinent records, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal in June 2014 and March 2015 for additional development, including retrieving outstanding treatment records, scheduling the Veteran for a VA examination, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA associated outstanding clinical records, the Veteran was afforded a VA examination in May 2015, and an SSOC was issued in May 2015.  Therefore, the Board finds that there has been substantial compliance with its June 2014 and March 2015 remand directives, and the Board has properly proceeded with the foregoing decision regarding the claim for an increased rating for erectile dysfunction.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


